
	

113 HR 2007 IH: To eliminate the limitation on the period for which borrowers are eligible for guaranteed assistance under the Consolidated Farm and Rural Development Act.
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2007
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To eliminate the limitation on the period for which
		  borrowers are eligible for guaranteed assistance under the Consolidated Farm
		  and Rural Development Act.
	
	
		1.Elimination of limitation on
			 period borrowers are eligible for guaranteed assistanceSection 319 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1949) is amended by striking subsection
			 (b).
		
